Title: From George Washington to William McGachen, 1 May 1774
From: Washington, George
To: McGachen, William



Sir,
Mount Vernon May 1st 1774

Inclosed you have Bills on Messrs Osgood Hanbury & Co. for One hundred and Ten pounds Sterlg which be so good as to apply in discharge of payment for the Servants you obligingly bought for me.
I really forgot to send these Bills by the last Post, but hope they are not much out of time now. Be pleased to let the Inclosed

Letter of advice accompany the Bills, and accept my hearty thanks for the trouble you have had in this affair & be assured that I am Dr Sir Yr Most Obedt Servt

Go: Washington

